DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 6-9, 11, 13-15 and 19 are currently pending in the present application. Claim 1 is currently amended; claims 2-3, 6 and 13-15 are original; claims 4-5, 10, 12, 16-18 and 20 are
canceled; claims 7-9 and 19 are withdrawn; and claim 11 is previously presented. The amendment dated September 10, 2021 has been entered into the record. 
	Claim 6 was previously objected to for informalities. The objection is now withdrawn as the applicant has amended the claim.

Response to Arguments
The applicant argues that Ninomiya fails to disclose or teach the newly added feature in claim 1, i.e., “the display device further comprises a drive device that is electrically connected to the first sub-electrodes and the second sub-electrodes and is configured to apply the driving voltages to the first sub-electrodes and the second sub-electrodes; and the drive device is configured to apply same one voltage to the first sub-electrodes and the second sub-electrodes; the drive device is further configured to drive the display array layer” (Remarks, Pages 7-8), and further argues that “Specifically, in the description of Ninomiya, paragraphs [0025]-[0029] only mention a drive circuit for driving the liquid crystal display used for display, 
Applicant's arguments with respect to at least claim 1 have been fully considered, but are not persuasive by the following reasons:
Regarding “a display device”, the examiner considers that claim 1 only requires “a drive device that is electrically connected to the first sub-electrodes and the second sub-electrodes and is configured to apply the driving voltages to the first sub-electrodes and the second sub-electrodes; and the drive device is configured to apply same one voltage to the first sub-electrodes and the second sub-electrodes; the drive device is further configured to drive the display array layer”, where “the display array layer” is defined as “the display array layer comprises first pixels and second pixels which are alternately arranged in a first direction”.
Ninomiya (JP 2008/261980), of record, teaches “a drive device” (Paragraph [0029] “the scanning line driving IC … the signal line driving IC”) where these driving ICs are driving means (Paragraphs [0027]-[0028]). More specifically, the scanning line driving IC is connected to the scanning line 12 and the signal line driving IC is connected to the signal line 14 to turn on or off the TFT 15 and send the pixel signal, respectively (Figure 3; Paragraph [0029]). Ninomiya further teaches first sub-electrodes (Figure 1, 18 in Pa) and second sub-electrodes (18 in Pb), electrically connected to a TFT to receive driving voltages (Paragraphs [0026], [0034]).


    PNG
    media_image1.png
    742
    705
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    319
    361
    media_image2.png
    Greyscale

Because the pixel P is connected to the scanning line 12 and the signal line 14 (Figure 3) where the pixel P includes each subpixel Pa and Pb (Figure 1), the same voltage including 0 (i.e., the signal turning off the TFT 15) can be applied to the pixel P and the sub-electrodes (Paragraph [0029] “These TFTs 15 are turned on / off by a scanning signal supplied from the scanning line driving IC to the gate electrode 15g via each scanning line 12”). Thereby, Ninomiya teaches the features as required by claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (JP 2008/261980), of record, in view of Chen (US 2012/0008055), of record.
Regarding claim 1, Ninomiya discloses a display device (Figures 1-4), comprising a display array layer (the TFT 15) and a liquid crystal control layer (23, 26, 7, 19, 18) superimposed on a display side of the display array layer (Figure 1, Paragraph [0040]),
wherein the liquid crystal control layer comprises a first electrode layer (18), a liquid crystal layer (7) and a second electrode layer (23);
the display array layer comprises first pixels (Pa) and second pixels (Pa) which are alternately arranged in a first direction (Figure 1, Pa and Pa are arranged along the horizontal direction);
the first electrode layer and the second electrode layer are configured to receive driving voltages (Paragraph [0034]), so as to allow liquid crystal molecules in the liquid crystal layer to rotate to form first light deflection regions and second light deflection regions that are alternately arranged in the first direction (see “first light deflection regions” and “second light deflection regions” denoted by the examiner in Figure 2 below and see Paragraph [0034] where the liquid crystal molecules on 18 are being rotated and to form “first light deflection regions” and “second light deflection regions”, alternately arranged in the horizontal direction);
the first light deflection regions respectively correspond to the first pixels and the second light deflection regions respectively correspond to the second pixels (Figure 1); and
light that is emitted from the first pixels and enters the first light deflection regions is deflected to form a first view point (the view point along the viewing angle direction L1 in Figure 4(a); [0040]), and light that is emitted from the second pixels and enters the second light deflection regions is deflected to form a second view point (the view point along the viewing angle direction R1 in Figure 4(a); Paragraph [0041]);
the first electrode layer comprises first sub-electrodes (18 in Pa) respectively located in the first light deflection regions and second sub-electrodes (18 in Pb) respectively located in the second light deflection regions;
the liquid crystal control layer further comprises a first alignment layer (19) and a second alignment layer (26);
the first alignment layer is disposed on a side, which is closer to the liquid crystal layer, of the first electrode layer (Figure 1), the second alignment layer is disposed on a side, which is closer to the liquid crystal layer, of the second electrode layer (Figure 1); and
the first alignment layer and the second alignment layer are configured to allow liquid crystal molecules located in the first light deflection regions to be capable of rotating toward a first rotation direction and to allow liquid crystal molecules located in the second light deflection regions to be capable of rotating toward a second rotation direction that is opposite to the first rotation direction (Figures 1-2, the liquid crystal molecules on 19 and 26 are being rotated towards a first rotation direction and a second rotation direction in “first light deflection regions” and “second light deflection regions”; Paragraphs [0026], [0049]);
the first alignment layer comprises first alignment units respectively located in corresponding first light deflection regions and second alignment units respectively located in corresponding second light deflection regions, wherein an alignment direction of the first alignment units and an alignment direction of the second alignment units are opposite (Figures, “1st alignment unit” and “2nd alignment unit” are denoted by the examiner, and the units are located in “first light deflection regions” and “second light deflection regions”, respectively, where the alignment directions of LC therein are opposite; Paragraph [0049]); and
the second alignment layer comprises third alignment units respectively positioned in corresponding first light deflection regions and fourth alignment units respectively positioned in corresponding second light deflection regions, wherein an alignment direction of the third alignment units and an alignment direction of the fourth alignment units are opposite (Figures 1-2, “3rd alignment unit” and “4th alignment unit” are located in “first light deflection regions” and “second light deflection regions”, respectively, and the alignment directions of LC therein are opposite; Paragraph [0049]);
the display device further comprises a drive device (Paragraph [0029] “the scanning line driving IC … the signal line driving IC”) that is electrically connected to the first sub-electrodes and the second sub-electrodes and is configured to apply the driving voltages to the first sub-electrodes and the second sub-electrodes (Figs. 1 and 3; Paragraphs [0029], [0034]); and the drive device is configured to apply same one voltage to the first sub-electrodes and the second sub-electrodes (Paragraph [0029] “These TFTs 15 are turned on / off by a scanning signal supplied from the scanning line driving IC to the gate electrode 15g via each scanning line 12”); the drive device is further configured to drive the display array layer ([0038] “each driver IC … driving the TFT”).
Ninomiya does not disclose, under action of the first alignment layer and the second alignment layer, the liquid crystal molecules located in the first light deflection regions and the liquid crystal molecules located in the second light deflection regions have pretilt angles in opposite directions.
However, Chen teaches, under action of a first alignment layer and a second alignment layer (Figures 2-5; the alignment layers coated on 100 in left sub-pixel unit 130L and in right sub-pixel unit 130R; Paragraph [0026]), liquid crystal molecules located in a first light deflection regions and liquid crystal molecules located in the second light deflection regions have pretilt angles in opposite directions (see Paragraphs [0027] teaching the liquid crystal molecules in 130L and 130R have opposite pretilt angles; see Figure 5 and Paragraphs [0040]-[0041] teaching the light being deflected in 130L and 130R).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the alignment layers of Ninomiya with the teachings of Chen, wherein under action of the first alignment layer and the second alignment layer, the liquid crystal molecules located in the first light deflection regions and the liquid crystal molecules located in the second light deflection regions have pretilt angles in opposite directions as described by Chen, in order to ensure that the liquid crystal molecules in the left sub-pixel unit are parallel in an optical axis direction, and the liquid crystal molecules in the right sub-pixel unit are parallel in an opposite optical axis direction (Chen: [0027]).
Regarding claim 3, Ninomiya as modified by Chen discloses the limitations of claim 1 above, and Ninomiya further discloses wherein widths of the first light deflection regions in the first direction are respectively equal to widths of corresponding first pixels in the first direction (Figures 1-2, “first light deflection regions” is formed on the subpixel Pa); and
widths of the second light deflection regions in the first direction are respectively equal to widths of corresponding second pixels in the first direction (Figures 1-2, “second light deflection regions” is formed on the subpixel Pb).

Regarding claim 6, Ninomiya as modified by Chen discloses the limitations of claim 1 above, and Ninomiya further discloses wherein the first alignment layer and the second alignment layer are further configured to allow liquid crystal molecules located in one of the first light deflection regions and one of the second light deflection regions that are adjacent to each other to be arranged symmetrically with respect to an abutted face of the one of first light deflection regions and the one of second light deflection regions that are adjacent to each other (Figures 1-2, the liquid crystal molecules in “first light deflection regions” and “second light deflection regions” are arranged symmetrically with respect to the abutted face; Paragraphs [0026], [0034], [0049]).
                         
Regarding claim 11, Ninomiya as modified by Chen discloses the limitations of claim 1 above, and Ninomiya further discloses wherein the alignment direction of the third alignment units is same as the alignment direction of the second alignment units (Figure 1); and
the alignment direction of the fourth alignment units is same as the alignment direction of the first alignment units (Figure 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya in view of Chen, and in further view of Mallya (US 2003/0193709), of record.
Regarding claim 2, Ninomiya as modified by Chen discloses the limitations of claim 1 above.
However, Ninomiya does not disclose that the liquid crystal molecules are ionic liquid crystals.
Mallya teaches that liquid crystal molecules are ionic liquid crystals ([0034], [0044])
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Ninomiya and Chen with the teachings of Mallya, wherein the liquid crystal molecules are ionic liquid crystals as taught by Mallya, so that liquid crystal molecules can be aligned along the external electric field (Mallya: Paragraph [0099]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya in view of Chan, and in further view of Yu (US 2019/0103447), of record.
Regarding claim 13, Ninomiya as modified by Chen discloses the limitations of claim 11 above, and further discloses wherein a first substrate (11), a second substrate (31), an insulating layer (16),
wherein the first substrate and the second substrate are configured to interpose the display array layer (Figure 1) and the liquid crystal control layer that are stacked with each other between the first substrate and the second substrate (Figure 1);
the insulating layer is disposed between the display array layer and the first electrode layer (Figure 1).
However, Ninomiya does not necessarily disclose a sealant and the sealant is disposed in a peripheral area of the display device and is used to combine together the first substrate with the second substrate.
Yu teaches a sealant (29 in Figure 2) and the sealant is disposed in a peripheral area of a display device (Figure 2) and is used to combine together a first substrate with a second substrate ([0036]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Ninomiya and Chen with the teachings of Yu, wherein a display device further includes a sealant and the sealant is disposed in a peripheral area of the display device and is used to combine together the first substrate with the second substrate, for the purpose of sealing two opposite substrate and a liquid crystal layer disposed therein (Yu: [0036]).

Regarding claim 14, Ninomiya as modified by Chen and Yu discloses the limitations of claim 13 above.
However, Ninomiya does not disclose that the first pixel and the second pixel respectively comprise a self-luminous component.
Yu teaches providing an organic light-emitting diode (OLED) display comprising a plurality of strip electrodes (Figure 2 and Paragraphs [0035]-[0036]; the examiner considers that the electrodes of Yu comprises pixel units).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Ninomiya liquid crystal display element with the teachings of Yu, wherein the first pixel and the second pixel respectively comprise a self-luminous component, by using the organic light-emitting diode (OLED) display comprising a plurality of strip electrodes for a display panel as taught by Yu, for the purpose of reducing the overall thickness of the display panel (Yu: [0005]).

Regarding claim 15, Ninomiya as modified by Chen discloses the limitations of claim 1 above.
However, Ninomiya does not disclose an eyeball tracking sensor, wherein the display device is configured to adjust the driving voltages applied to the first electrode layer and the second electrode layer based on an output of the eyeball tracking sensor.
Yu teaches a human-eye tracking system which adjusts the voltage between upper and lower electrodes based on human eyes’ moving (Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify as modified by Chen with the teachings of Yu, wherein a display device further comprises an eyeball tracking sensor, wherein the display device is configured to adjust the driving voltages applied to the first electrode layer and the second electrode layer based on an output of the eyeball tracking sensor as taught by Yu, to adjust the voltage applied on the electrode so that the left and right eye can respectively receive a left and right eye image when the human eye is moving (Yu: Paragraphs [0046]-[0047]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                           

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871